Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 15, 2022

                                      No. 04-22-00225-CV

                                       Donald GENTLES,
                                           Appellant

                                                v.

  Felipe GONZALEZ, Sean Clark, Haliegh Kidd, Marcos Perez, Brenda Marin and for name
                               unknown defendants',
                                     Appellees

                 From the 454th Judicial District Court, Medina County, Texas
                               Trial Court No. 20-10-26710-CV
                        Honorable Daniel J. Kindred, Judge Presiding


                                         ORDER
        On April 7, 2022, appellant filed his notice of appeal. On April 18, 2022, this court filed
a notice stating that the fee for filing appeals in this court had not been paid. On June 10, 2022,
appellant filed an “Application to Proceed in Forma Pauperis” stating that because of his
poverty, he is unable to pay the filing fee.
       Texas Rule of Appellate Procedure 20.1 provides that an “appellate court may permit a
party who did not file a Statement of Inability to Afford Payment of Court Costs in the trial court
to proceed without payment of costs,” and that the court “may require the party to file a
Statement in the appellate court.” See TEX. R. APP. P. 20.1(c). We interpret appellant’s
“Application to Proceed in Forma Pauperis” as a Statement of Inability to Afford Payment of
Court Costs and permit him to proceed without payment of costs. See id.
       Appellant’s brief is due thirty days from the date of this order. See TEX. R. APP. P. 38.6.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court